Citation Nr: 0313627	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-20673	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a skin rash of the 
hands. 

3.  Entitlement to a compensable rating for residuals of 
excision of a growth on the right lower abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 1996 and November 
2002 by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By the November 1996 decision, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) as not well grounded under the law 
then in effect.  The veteran testified at a Travel Board 
hearing before the undersigned at the RO in April 1999 in 
connection with his appeal of this determination.  By a 
decision issued in November 1999, the Board found, among 
other determinations, that the claim was in fact well-
grounded and remanded the merits of the claim to the RO for 
additional evidentiary development and adjudication.  The RO 
subsequently continued its prior denial of service connection 
for PTSD and returned the case to the Board for further 
review on appeal.  

In June 2002, while the case was in remand status at the RO, 
the veteran filed a claim for service connection for a rash 
of the hands and a compensable rating for residuals of an 
excision of a growth on the lower right abdomen.  In November 
2002 the RO denied that claim as to both issues.  The veteran 
has perfected an appeal as to these additional matters.  


FINDINGS OF FACT

1.  A chronic skin rash of the hands was not demonstrated 
during service or until many years after separation.  

2.  The record does not contain competent medical evidence 
that a post service skin disorder involving the hands had its 
onset during service or is related to service.   




CONCLUSION OF LAW

A skin rash of the hands was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case set forth the 
applicable law and regulations and explained the basis for 
the RO's determination that an award of service connection 
for a skin disorder was not warranted.  The statement of the 
case set forth the full text of the VCAA regulations.  

In addition, the record shows that in July 2002 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told him that medical records would be obtained if 
he provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA, such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
release authorizations.  In the aggregate, the statement of 
the case and the RO letter are sufficient to put the veteran 
on notice of the requirements of the law, the evidence needed 
to support his claim, the information he must supply to 
permit VA assistance in developing his claim, and the 
evidence to be procured by the pursuant to the Quartuccio 
requirements.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the evidence relevant to the skin 
disorder issue has been developed to the extent possible.  
All available VA outpatient treatment records have been 
obtained.  The veteran has undergone a VA examination in 
connection with his claim.  Although the examination report 
did not include an opinion concerning whether the veteran's 
current skin disorder was related to service, the Board does 
not find that an additional examination or opinion is 
necessary in this case in view of the absence of evidence of 
a skin rash of the hands in service or on the VA examination 
conducted with in a year of his separation from service.  
There is no factual predicate upon which such an opinion 
might be based.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  To the extent that the Board can ascertain, there is 
no additional VA or private evidence that might be obtained 
to support the claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background 

The veteran's service department medical records show that no 
skin disorder was noted on a preinduction examination 
performed in March 1968.  In February 1970 he was seen for a 
smashed finger.  A contusion and ecchymosis, small 
hemorrhagic spot, was noted.  No skin disorder was described.  
In April 1970 he was also hospitalized for a condition not 
pertinent to this appeal.  It was noted that a compete 
examination was normal.  There was no reference to skin 
complaints.  In late June 1970 the veteran was seen with 
complaints that his face was breaking out while shaving.  He 
was treated and given a shaving profile for a week.  In early 
July 1970 he was told to try shaving and was given 
medication.  The veteran was seen at a dispensary in August 
1970 for complaints of "skin irritation breaking out."  The 
note referred to previous entries and noted treatment for 
shaving.  On November 12, 1970 the veteran was seen for a 
knot on his stomach.  There were no complaints or findings 
referable to any other skin areas.  On November 16, 1970, he 
complained of a stomach knot and hand swelling.  X-ray of the 
hand was normal and no skin problems of the hands were 
described.  In December 1970 the veteran was again seen for 
complaints of a shaving rash.  It was noted he had had a 
profile before.  On a medical history form dated on December 
31, 1970, the veteran responded "no" to whether he had 
broken out with a rash or had any other allergic reaction.

The veteran filed a claim at the time of his separation from 
service in August 1971, without reference to any skin 
disorder of the hands. 

The veteran underwent a VA general medical examination in 
October 1971 in connection with his then current claim.  The 
skin was described as normal on clinical evaluation.  

The veteran underwent a special VA dermatological examination 
in May 1975.  No disease was seen on examination and the 
diagnosis was excision of a growth beneath the skin on the 
right lower abdomen.  Service connection for residuals of 
this excision was granted. 

Records from the Tuomey Hospital show that in January 1982, 
at the time of treatment for another disorder, it was noted 
that the veteran was taking pills for a pruritic rash 
involving an undisclosed location.  There was no reference to 
any skin problems in service.

VA outpatient treatment records dated since 1982 are of 
record.  In February 1982 the veteran was seen for complaints 
of persistent pruritus.  Clinical assessments of seborrheic 
dermatitis and generalized pruritus of unknown etiology were 
recorded.  Later treatment entries dated since 1996 show 
treatment for complaints involving the skin.  In September 
1996 the veteran reported that he had had problems with a 
rash since the 1970's that seemed to be worse during the 
months of sun exposure.  The rash extended from the short-
sleeve shirt line down to the dorsum of the hands 
bilaterally.  It was thought to be probably a 
photosensitivity-type reaction.  In January 1997 the veteran 
was evaluated for chronic pruritic eruptions of the arms and 
hands and ears.  The diagnosis on skin biopsy of the left 
hand was superficial perivascular spongiotic psoriasiform 
dermatitis, most consistent with subacute contact dermatitis.  

The veteran underwent a VA examination in August 2002.  The 
removal of the growth from his right lower quadrant was 
noted.  He reported that he had rashes on both arms which 
were itchy in nature.  There was no discharge or exfoliation.  
The rash was constantly present.  There was pruritus.  
Examination showed rashes on both forearms with no 
exfoliation, ulceration or crusting.  The diagnosis was 
status post lesion removal from the right lower quadrant. 

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If a disability is not shown to have been chronic in service 
or during an applicable presumption period, a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage, Id.  While 
the regulation provides for continuity of symptoms, not 
treatment, in the merits context the lack of evidence or 
continuity of treatment may bear on the credibility of the 
evidence of continuity.  Savage, Id. at 496.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).  



Legal analysis 

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The record amply demonstrates that the veteran has a post 
service skin disorder involving various parts of his body, 
primarily his hands and arms at the present time, and that 
the predominant diagnosis has been dermatitis.  The first of 
the above requirements is therefore satisfied.  

However, the existence of a disease or injury during military 
service is fundamental to an award of service connection for 
any disability.  In this regard, the record shows that 
although the veteran has claimed to have had skin problems 
since service, this history is not substantiated by the 
medical evidence of record.  The veteran was seen in service 
for complaints of a shaving rash and skin irritation, but 
there were no findings referable to skin problems of the 
hands.  A general examination in service in February 1970 was 
described as normal and on a medical history in December 1970 
the veteran reported "no" to having a rash or reaction.  In 
addition it must also be noted that on examination by the VA 
in October 1971, a short period after leaving service, the 
veteran's skin was described as normal. 

In view of the absence of an actual skin disorder of the 
hands during service or on the VA examination shortly after 
service, there is no basis upon which to relate the veteran's 
current skin disorder of the hands to service.  Under 
38 C.F.R. § 3.303(b), chronicity of a disability in service 
or continuity of symptomatology after separation may satisfy 
the nexus requirement.  See Savage, Id.  However, it is not 
show that the veteran had chronic skin problems in service 
that involved the hands or that there was continuity of 
symptomatology since service.  His current skin disorder of 
the hands was first shown many years after service and is not 
shown to be related to service or any event of service 
origin.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against a finding that a skin disorder 
of the hands had its onset or is related to serive.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see 
also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Entitlement to service connection for a skin disorder of the 
hands is denied.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issues of entitlement to service 
connection for PTSD and entitlement to a compensable rating 
for residuals of excision of a growth on the lower right 
abdomen may be further reviewed by the Board.

Change of law - rating criteria for skin disorders 

During the pendency of the there was a change of law that may 
affect the adjudication of the veteran's claim for a 
compensable rating for residuals of an excision of a growth 
on the right lower abdomen.  Specifically, revised VA 
regulations that changed the criteria for rating skin 
disorders, including scars, went into effect on August 3, 
2002.  

Since this change in law occurred while the veteran's claim 
was pending, the Board must apply the version of the law that 
is more favorable.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, we must apply the old law only for 
the period before the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue); 
VAOPGCPREC (3-00).  

The relevant provisions of the new law were set forth in the 
February 2003 statement of the case but the criteria 
applicable for the period before August 3, 2003, were not 
cited, nor was there a discussion of which criteria were more 
favorable to the case.  To accord due process this is 
required.

VCAA compliance - service connection for PTSD 

The record shows that the RO has not adequately referenced or 
discussed the VCAA in developing and adjudicating the 
veteran's appeal for service connection for PTSD.  In 
particular, the RO has not provided notice to the veteran of 
the requirements of the VCAA as to this issue, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed the extent to which the VCAA was satisfied 
in developing the PTSD claim.  See Quartuccio, Id.; Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim at 
issue.  VA must also advise a claimant which evidence the 
claimant must supply and which evidence the VA will obtain on 
his or her behalf.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
below are not necessarily all-inclusive.  It remains the RO's 
responsibility to ensure that all notification and 
development required by the VCAA are undertaken in this case.  

The Board's November 1999 remand requested that the veteran 
be asked to provide a detailed statement concerning events 
claimed to have been stressors for PTSD and that the 
information of record concerning the stressor events be 
forwarded to USASCRUR for verification.  In November 2000 the 
RO forwarded to USASCRUR a copy of a stressor statement 
obtained from the veteran together with information 
concerning his unit in Vietnam.  The USASCRUR replied in 
November 2000 that the information was inadequate for 
meaningful research and indicated that information found in 
the veteran's Official Military Personnel File (OMPF) was 
needed.  The RO subsequently obtained the OMPF from the 
National Personnel Records Center in October 2002 but did not 
resubmit the request to the USASCRUR.  Fulfillment of the 
duty to assist requires, at a minimum, that the OMPF be 
resubmitted to the USASCRUR with a request that verification 
of the claimed stressor events be attempted.

The November 1999 remand has also pointed out that the file 
contained evidence that the veteran had received Worker's 
Compensation in 1996 and 1997 for psychiatric symptoms that 
included chronic depression and anxiety related to his 
employment as a police officer.  Pursuant to the Board's 
request, the RO attempted to obtain records from the South 
Carolina Department of Worker's Compensation but was 
unsuccessful.  The RO was informed that medical records 
associated with the Worker's Compensation claim would have to 
be obtained from the insurance provider that handled the 
veteran's claim.  The veteran did not respond to a November 
2000 letter from the RO requesting information concerning the 
insurance provider.  A further request for this information 
should be sent to him.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the issue of entitlement to service connection 
for PTSD and the issue of entitlement to a compensable rating 
for residuals of excision of a growth on the right lower 
abdomen are REMANDED to the RO for the following actions:

1.  The RO should contact the USASCRUR 
and request verification of the events 
claimed by the veteran as stressors for 
PTSD.  Relevant information from the 
veteran's personnel records should be 
included.

2.  The veteran should be given an 
opportunity to supplement the evidence of 
record concerning his receipt of 
treatment for psychiatric symptoms since 
service.  He should be asked to identify 
all medical providers, both VA and non-
VA, from which he has received 
examination or treatment for psychiatric 
symptoms throughout the entire period 
from service.  He should be asked 
specifically to identify the medical 
providers from which he received 
treatment beginning in 1996, when he 
received Worker's Compensation based on 
disabilities that included chronic 
depression and anxiety.  He should also 
be asked to identify the insurance 
carrier.  Upon receipt of the necessary 
authorizations, all available records 
should be obtained.  

3.  The RO should inform the veteran of 
the provisions of the rating schedule 
pertaining to skin disorders, including 
scars, that were in effect before the 
August 3, 2002, revisions and furnish him 
the text of the specific codes that apply 
in his case.  The veteran should be given 
an opportunity to submit additional 
evidence or argument in support of his 
claim in light of the change in the 
applicable law.  Any further notice, 
development, or examination considered 
necessary to satisfy the VCAA should be 
accomplished.

4.  The RO should readjudicate the issues 
on appeal in light of all of the evidence 
of record.  If the determination(s) are 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and to 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



